Citation Nr: 0703389	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-33 922	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for status post-
operative liposarcoma of the left thigh, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and July 2003 decisions by the VA 
RO's in Louisville, Kentucky and Huntington, West Virginia.

In September 2006, the veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
the present appeal.  See 38 C.F.R. § 20.704(b).  He failed to 
report, however, and no request for postponement was ever 
received.  Accordingly, the Board will process his appeal as 
though the request for hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d).

The Board's present decision is limited to the matter of the 
veteran's entitlement to a higher initial evaluation for 
diabetes mellitus and the question of whether new and 
material evidence has been received to reopen a claim for 
service connection for PTSD.  For the reasons set forth 
below, the remaining issues on appeal are being REMANDED for 
additional development.


FINDINGS OF FACT

1.  The veteran does not require insulin for control of his 
diabetes; nor does he manifest compensable complications of 
diabetes.

2.  By a decision entered in June 1993, the RO in St. 
Petersburg, Florida denied service connection for PTSD, in 
part, because the condition was not shown by the evidence of 
record; the RO notified the veteran of its decision, and of 
his appellate rights, but he did not initiate an appeal 
within one year.

3.  Evidence received since the time of the June 1993 
decision includes VA medical records which contain diagnoses 
and clinical assessments of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2006).

2.  VA's June 1993 decision, denying service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (1993).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher initial evaluation for service-
connected diabetes mellitus.  He also seeks to reopen a 
previously denied claim for service connection for PTSD.

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

As set forth below, the Board, by way of this decision, is 
reopening the veteran's claim for service connection for 
PTSD.  Thus, there is no need to discuss whether the 
requirements of the VCAA have been satisfied with respect to 
the question of reopening.  That matter is moot.  The 
discussion of the VCAA that follows is limited to the issue 
of the veteran's entitlement to a higher initial evaluation 
for diabetes mellitus.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify by way of a VCAA notice letter sent to the 
veteran in April 2003, prior to the initial adjudication of 
his claim.  Among other things, the letter informed the 
veteran, in effect, that evidence pertaining to the severity 
of his diabetes would be needed in order to establish an 
evaluation.  He was notified of his and VA's respective 
duties for obtaining information and evidence, and he was 
informed that he should "[s]end the information describing 
additional evidence or the evidence itself" to the RO.  
(Emphasis added.)

The Board acknowledges that the aforementioned letter did not 
contain any specific notice with respect to how an effective 
date would be assigned if a higher evaluation was granted.  
The Board notes, however, that no issue pertaining to the 
assignment of an effective date is currently before the Board 
on appeal.  The purpose of the notice requirement, as it 
pertains to the issue presently on appeal, has been 
satisfied.  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's diabetes 
claim.  The veteran has been examined, reports of his VA 
treatment have been procured, and he has not identified 
and/or provided releases for any other evidence that needs to 
be obtained in connection with this particular issue.  No 
further development action is required.



II.  The Merits of the Veteran's Claims

A.  Evaluation of Diabetes Mellitus

1.  Schedular Consideration

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Diabetes mellitus is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  
A 20 percent rating is warranted if the condition requires 
insulin and restricted diet, or an oral hypoglycemic agent 
and restricted diet.  Ratings in excess of 20 percent may be 
assigned only if, among other things, insulin is required; 
provided, however, that if compensable complications of 
diabetes are present, and are not part of the criteria used 
to support a 100 percent evaluation under Diagnostic Code 
7913, they may be evaluated separately.  Id. Note (1).

Following a thorough review of the record in this case, and 
the applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial schedular rating in excess of 20 percent for the 
veteran's diabetes mellitus.  None of the available evidence 
in any way suggests that the veteran has ever required 
insulin for control of his diabetes.  Nor does the evidence 
establish that he manifests compensable complications of 
diabetes.  Indeed, when the veteran was examined for VA 
purposes in August 2004, it was specifically noted that he 
had never taken insulin and that no complications of diabetes 
could be identified.  Absent evidence that the veteran 
requires insulin for control of his diabetes, or that he has 
compensable complications of diabetes, the claim for a higher 
schedular evaluation must be denied.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's diabetes has never been more than 20 percent 
disabling since the time that the underlying claim for 
service connection was filed.  A "staged rating" is not 
warranted.

2.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's diabetes claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
frequently hospitalized for problems with diabetes, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

B.  Service Connection for PTSD

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Service connection 
for PTSD requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

Here, the record shows that the RO in St. Petersburg, Florida 
previously denied the veteran's claim for service connection 
for PTSD in June 1993.  The RO did so, in part, because it 
determined that the condition was not shown by the evidence 
of record.  The RO notified the veteran of its decision, and 
of his appellate rights, but he did not initiate an appeal 
within one year.  As a result, the RO's decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (1993).  Under the law, 
his claim may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes VA medical records-
including a September 1993 hospital discharge summary from 
the VA Medical Center (VAMC) in Biloxi, Mississippi, and 
clinical records from the VAMC in Louisville, Kentucky, dated 
in March 2000 and December 2005-which contain diagnoses and 
clinical assessments of PTSD.  This evidence was not of 
record at the time of the prior disallowance in June 1993; is 
not merely cumulative or redundant of the evidence that was 
then of record; bears directly and substantially upon the 
specific matter under consideration; and, presuming its 
credibility, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The evidence is therefore new and material, and the claim is 
reopened.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

The claim for service connection for PTSD is reopened; to 
this limited extent, the appeal of that issue is granted.


REMAND

The veteran maintains that he has PTSD due to personal 
assault in service.  Under the law, if a claim for service 
connection for PTSD is based on in-service personal assault, 
VA is required to advise the claimant that evidence from 
sources other than his service records, or evidence of 
behavior changes, may constitute "credible supporting 
evidence" of the claimed stressor.  38 C.F.R. § 3.304(f)(3).  
Here, that has not been done.  Corrective action is therefore 
required.

The veteran contends that he was hospitalized for psychiatric 
difficulties during service in Vietnam; specifically, at the 
12th U. S. Air Force Hospital in Cam Ranh Bay, beginning in 
March 1967.  It is not clear that reasonable efforts to 
obtain the records of that hospitalization have been 
exhausted.  As a result, further development is necessary.  
See, e.g., 38 C.F.R. § 3.159(c)(2) (VA will end its efforts 
to obtain records in the custody of a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile).

The evidence of record suggests that the veteran may have 
received treatment for psychiatric difficulties, including 
drug and alcohol abuse, at the VAMC in Washington, D.C. (from 
1967 to 1988), the VAMC in Martinsburg, West Virginia (in 
1988), the VAMC in Detroit, Michigan (in 1990 or 1991), the 
VAMC in Little Rock, Arkansas (in 1994), the VAMC in 
Tuskegee, Alabama (in 1996), the VAMC in Cincinnati, Ohio (in 
1996), and at a VA outpatient clinic in Washington, D.C.  The 
record also contains indications that the veteran was 
hospitalized for such difficulties at the VAMC in Bay Pines, 
Florida on several occasions, to include in July and 
September 1994, and that he lived in the domiciliary of the 
VAMC in Cleveland, Ohio, for a period beginning in late 
August 1996.  Presently, with the exception of the VAMC in 
Bay Pines, Florida, there are no treatment reports of record 
from any of these facilities.  Further, with respect to Bay 
Pines, there are no records of the reported hospitalizations 
in July and September 1994.  The Board also notes that X-rays 
of the left knee, and magnetic resonance imaging (MRI) of the 
left knee and thigh, were apparently obtained in November 
2001, in connection with a VA compensation examination, but 
the reports of those studies do not appear to have been 
associated with the claims file.  These records may be 
relevant to the matters remaining on appeal.  Accordingly, 
and because it is not clear that reasonable efforts to obtain 
the records have been exhausted, further development is 
required.  See e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).  In view of the 
additional evidence that is being sought, the Board finds 
that it would also be helpful to have the veteran re-examined 
for purposes of determining whether he has PTSD.

It appears from the available evidence that the veteran may 
be suffering serious limitation of function of his left knee 
and/or hip secondary to post-operative loss of strength in 
his left quadriceps, due to surgery for removal of a 
liposarcoma.  Currently, the disability of his left thigh has 
been rated as a muscle injury, under 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  As a matter of law, the veteran cannot 
obtain separate ratings for overlapping manifestations of his 
condition.  See, e.g., 38 C.F.R. § 4.14 (2006).  However, he 
is entitled to consideration of all applicable diagnostic 
codes.  Here, the RO has not given any formal consideration 
to the question of whether an evaluation of the veteran's 
status post liposarcoma on the basis of limitation of 
function of affected joints would result in a higher overall 
rating than that which is currently in effect under 
Diagnostic Code 5314.  This needs to be accomplished.  
38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Advise the veteran that evidence from 
sources other than his service records, or 
evidence of behavior changes, may constitute 
"credible supporting evidence" of his 
claimed PTSD stressor, as required by 
38 C.F.R. § 3.304(f)(3).

2.  Ask the veteran to identify, and provide 
appropriate releases for, any private care 
providers who may possess new or additional 
evidence pertinent to the claims remaining 
on appeal (pertaining to PTSD or residuals 
of liposarcoma), including Lee Mental 
Health, David Lawrence Hospital, Frazier 
Rehabilitation Center, and Brown Cancer 
Center.  If the veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  The 
evidence obtained, if any, should be 
associated with the claims file.

3.  Make efforts to obtain copies of records 
of the veteran's reported in-service 
hospitalization at the 12th U. S. Air Force 
Hospital in Cam Ranh Bay, Vietnam, beginning 
in March 1967.  Efforts to obtain the 
records should be documented, and should be 
discontinued only if it is concluded that 
the records do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  If the records are 
obtained, they should be associated with the 
claims file.

4.  Make efforts to obtain copies of all 
relevant records of treatment, and all 
relevant reports of hospitalization, from 
the VAMC in Washington, D.C. (from 1967 to 
1988), the VAMC in Martinsburg, West 
Virginia (in 1988), the VAMC in Detroit, 
Michigan (in 1990 or 1991), the VAMC in 
Little Rock, Arkansas (in 1994), the VAMC in 
Tuskegee, Alabama (in 1996), the VAMC in 
Cincinnati, Ohio (in 1996), the VAMC in 
Cleveland, Ohio (in 1996), and at the VA 
outpatient clinic in Washington, D.C., 
whether or not they have been archived, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
records should be documented, should include 
consideration of any aliases used by the 
veteran (a December 1991 VA hospital report 
indicates that the veteran used a 7-letter 
name beginning with an "s" and ending with 
a "w" for some prior hospitalizations), and 
should be discontinued only if it is 
concluded that the records do not exist or 
that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  Any 
evidence obtained should be associated with 
the claims file.

5.  Make efforts to obtain copies of records 
of the veteran's reported hospitalizations 
at the VAMC in Bay Pines, Florida in July 
and September 1994, and any other records of 
relevant treatment he may have received at 
that facility between August and November 
1992, between December 1993 and October 
1994, and after August 1995, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the records should be 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
Any evidence obtained should be associated 
with the claims file.

6.  Make efforts to obtain copies of any 
reports relating to the X-rays of the left 
knee and the MRI of the left knee and thigh 
that were apparently obtained in November 
2001, in connection with a VA medical 
examination conducted at the VAMC in 
Louisville, Kentucky.  Efforts to obtain the 
reports should be documented, and should be 
discontinued only if it is concluded that 
the reports do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  Any evidence 
obtained should be associated with the 
claims file.

7.  Make efforts to obtain copies of records 
of any relevant treatment the veteran has 
received for psychiatric difficulties and/or 
residuals of liposarcoma at the VAMC in 
Louisville, Kentucky, since the time that 
records of such treatment were last procured 
in February 2006.  Efforts to obtain the 
records should be documented, and should be 
discontinued only if it is concluded that 
the records do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  Any evidence 
obtained should be associated with the 
claims file.

8.  After the foregoing development has been 
completed, arrange to have the veteran 
examined by a psychologist.  The 
psychologist should examine the veteran and 
conduct psychological testing, with 
appropriate subscales, to determine whether 
the veteran has PTSD.

9.  After psychological testing has been 
completed, arrange to have the veteran 
scheduled for a psychiatric examination.  
The psychiatrist should review the claims 
folder, including the results of 
psychological testing, examine the veteran, 
and provide an opinion as to whether the 
veteran has symptoms that meet the 
diagnostic criteria for PTSD.  If PTSD is 
diagnosed, the examiner should be asked to 
provide an opinion as to whether evidence in 
the claims file, including any evidence of 
changes in the veteran's behavior, is 
indicative-in a clinical sense-of an in-
service personal assault, and whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that PTSD is 
attributable to such assault.  A complete 
rationale for all opinions should be 
provided.

10.  Also arrange to have the veteran 
scheduled for an examination of his left 
thigh.  The examiner should review the 
veteran's claims file.  After examining the 
veteran, and conducting any testing deemed 
necessary, the examiner should fully 
describe any and all functional deficits 
associated with the service-connected 
disability of the veteran's left thigh.  The 
final report should include the following:

a.  With regard to the left knee, the 
examining physician should indicate 
whether there is any evidence of 
recurrent subluxation or lateral 
instability and, if so, whether such 
subluxation and/or lateral 
instability is best described as 
slight, moderate, or severe.  The 
physician should also conduct range 
of motion studies on the knee.  The 
examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, 
the examiner should indicate the 
degree of flexion and/or extension at 
which such pain begins.  Then, after 
reviewing the veteran's complaints 
and medical history, the examiner 
should render an opinion, based upon 
his or her best medical judgment, as 
to the extent to which the veteran 
experiences functional impairments 
such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms 
of degrees of additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If the 
examiner cannot provide such an 
opinion, he or she should indicate 
why not.  If the veteran has deficits 
of the left knee that are unrelated 
to the service-connected disability 
of the left thigh, the examiner 
should state that in the report of 
the examination, and should offer an 
opinion as to which of the left knee 
deficits, if any, are at least as 
likely as not (i.e., are 50 percent 
or more likely) due to service-
connected disability, and which are 
more likely attributable to other 
causes.

b.  With regard to the left hip, the 
examining physician should record the 
range of motion in terms of degrees 
of extension, flexion, abduction, 
adduction, and rotation.  The 
physician should specifically 
indicate whether the veteran can 
cross his legs, and whether motion is 
lost beyond 10 degrees of abduction.  
With regard to rotation, the 
physician should indicate whether the 
veteran can toe-out more than 
15 degrees.  After reviewing the 
veteran's complaints and medical 
history, the physician should render 
an opinion as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms 
of additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the examiner cannot 
provide such an opinion, he or she 
should indicate why not.  If the 
veteran has deficits of the left hip 
that are unrelated to the service-
connected disability of the left 
thigh, the examiner should state that 
in the report of the examination, and 
should offer an opinion as to which 
of the left hip deficits, if any, are 
at least as likely as not (i.e., are 
50 percent or more likely) due to 
service-connected disability, and 
which are more likely attributable to 
other causes. 

c.  The examiner should also indicate 
whether the veteran has any current 
neurological impairment associated 
with the service-connected disability 
of the left thigh.  If so, the 
examiner should identify the specific 
nerve, or nerves, involved.  For each 
affected nerve, the examiner should 
indicate whether the impairment is in 
the nature of a neuritis, a 
neuralgia, and/or paralysis.  If 
paralysis of any nerve is identified, 
the examiner should indicate whether 
the paralysis is complete or 
incomplete and, if it is incomplete, 
whether the incomplete paralysis is 
best characterized as mild, moderate, 
moderately severe, or severe.  The 
examiner should specifically indicate 
whether any noted nerve impairment 
causes any manifestations entirely 
separate and distinct from those 
occasioned by the muscle damage to 
the left thigh and, if so, should 
identify the disabling manifestations 
attributable to nerve injury alone.

A complete rationale for all opinions should 
be provided.

11.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  With 
respect to the status post-operative 
liposarcoma, consider-as an alternative to 
the 40 percent rating under Diagnostic Code 
5314-the assignment of evaluations for (1) 
instability/laxity, (2) limitation of 
flexion, and (3) limitation of extension the 
left knee, if appropriate, and for (4) 
limitation of motion of the hip and/or (5) 
nerve injury, consistent with the principles 
set forth in 38 C.F.R. § 4.14.  See, e.g., 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 
6, 2004) (allowing for separate ratings for 
limitation of flexion and extension of the 
knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-
04 (Oct. 22, 1998) (allowing for separate 
ratings for instability and limitation of 
motion); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (Dec. 1, 1997) (to the same effect).  
If any benefit sought remains denied, 
furnish a supplemental SOC (SSOC) to the 
veteran and his representative.  The SSOC 
should contain, among other things, a 
summary of, and citation to, the current 
version of 38 C.F.R. § 3.304; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5250-55 and 5256-5261; and any 
additional diagnostic codes in 38 C.F.R. 
§ 4.124a deemed applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal. 

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


